Case: 19-11192      Document: 00515518017         Page: 1    Date Filed: 08/06/2020




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT   United States Court of Appeals
                                                                                Fifth Circuit

                                                                               FILED
                                    No. 19-11192                            August 6, 2020
                                  Summary Calendar                          Lyle W. Cayce
                                                                                 Clerk

UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

JEREMY CRAIG GARDNER,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Northern District of Texas
                             USDC No. 4:19-CR-120-1


Before KING, SMITH, and OLDHAM, Circuit Judges.
PER CURIAM: *
       Jeremy Craig Gardner pleaded guilty to being a felon in possession of a
firearm and was sentenced to 60 months in prison.                     He now appeals,
challenging the substantive reasonableness of his above-guidelines sentence.
       Because Gardner advocated for a shorter sentence in the district court,
he preserved his substantive reasonableness challenge.                     See Holguin-
Hernandez v. United States, 140 S. Ct. 762, 766–67 (2020). In reviewing the


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 19-11192    Document: 00515518017     Page: 2   Date Filed: 08/06/2020


                                 No. 19-11192

substantive reasonableness of a sentence, this court applies an abuse-of-
discretion standard. See Gall v. United States, 552 U.S. 38, 51 (2007). A non-
guidelines sentence is unreasonable if it does not account for a factor that
should have received significant weight, gives significant weight to an
irrelevant or improper factor, or represents a clear error of judgment in
balancing the sentencing factors. See United States v. Nguyen, 854 F.3d 276,
283 (5th Cir. 2017). This court’s review is highly deferential to the district
court, as it is “in a better position to find facts and judge their import” under
the 18 U.S.C. § 3553(a) factors with respect to a particular defendant. Id.
(quoting United States v. Diehl, 775 F.3d 714, 724 (5th Cir. 2015)).
      In this case, the district court determined a 60-month sentence was
appropriate based on Gardner’s extensive criminal history, including several
unscored convictions for theft and driving while intoxicated. Gardner argues
the district court failed to give proper weight to mitigating factors such as his
struggle with substance abuse and his lack of a violent criminal history.
However, this court will not engage in a reweighing of the § 3553(a) factors.
See Gall, 552 U.S. at 51. Gardner has not shown the district court abused its
discretion in concluding his lengthy criminal history outweighed his mitigating
characteristics. See United States v. Smith, 440 F.3d 704, 709 (5th Cir. 2006)
(holding a district court may consider a defendant’s criminal history in
imposing a non-guidelines sentence).
      The judgment of the district court is AFFIRMED.




                                       2